DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 1/28/2022 from which Claims 1-14 and 21-26 are pending, where Claims 21-26 are withdrawn, and claims 15-20 are canceled.  Of the claims under consideration claims 1, 2, 4, 6, 9-11 and 14 are amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 1/28/2022.     
Claim Rejections - 35 USC § 112(b)
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-8, Claim 1 recites “. . . the polarized light directed through at least a first portion and a second portion of the glass cover member, the first portion at least partially defining a curved boundary of an opening in the glass cover member and the second portion located away from the opening . . .”  This recitation is unclear and confusing and therefore indefinite whether the directed polarized light is the same or different for the first portion and the second portion as in whether the same directed polarized light is through both the first and second portions of the glass cover member.  Secondly Claim 1 recites “. . . determining an estimated localized stress level estimating a localized stress level of the first portion based on the differential intensity value; determining an estimated level of chemical strengthening of the glass cover member based on the estimated localized stress level and a stress multiplier value that is determined based on an estimate of a curvature of the curved boundary . . .”  This recitation is unclear and confusing and therefore indefinite because the word “localized” for the first portion is a relative term as to whether localized includes the curved boundary.   Thirdly Claim 1 recites “. . . the first portion at least partially defining a curved boundary of an opening in the glass cover member . . . determining an estimated level of chemical strengthening of the glass cover member based on the estimated localized stress level and a stress multiplier value that is determined based on an estimate of a curvature of the curved boundary . . .”  This recitation is unclear and confusing and therefore indefinite whether the curvature is of a partially defined curved boundary or the curved boundary itself.  
Claim 5 recites “. . . comparing the localized stress level to a reference stress range; and rejecting the glass cover member when the localized stress level is outside the reference stress range.”  This recitation is unclear and confusing and therefore indefinite in that “the localized stress level” and “the reference stress range” lack antecedent basis because Claim 1 from which Claim 5 depends has “an estimated localized stress level” and “a reference chemical strengthening range”.  Also the recitations lack clarity whether they are the same as or different from the estimated localized stress level” and “a reference chemical strengthening range”, respectively.  
Claim 6 recites “. . . rejecting the glass cover member when the chemical strengthening level is outside the reference chemical strengthening range.”  This recitation is unclear and confusing and therefore indefinite in that “the chemical strengthening level” lacks antecedent basis because Claim 1 from which Claim 6 depends has “an estimated level of chemical strengthening”.  Also the recitation lacks clarity whether “an estimated level of chemical strengthening” and “the chemical strengthening level” are the same or different.  
Claim 7 recites “. . . estimating a localized stress level of the second portion based on the localized stress level of the first portion and the stress multiplier value . . .”  This recitation is unclear and confusing and therefore indefinite because “. . . the localized stress level of the first portion . . .” lacks antecedent basis because Claim 1 from which Claim 7 depends has “an estimated localized stress level”.  Also the recitation lacks clarity whether “an estimated localized stress level” and “the localized stress level of the first portion” are the same or different.  
Regarding Claims 9-14, Claim 9 recites “. . . the polarized light directed through at least a first portion and a second portion of the chemically strengthened glass cover member . . .”  This recitation is unclear and confusing and therefore indefinite whether the directed polarized light is the same or different for the first portion and the second portion as in whether the same directed polarized light is through both the first and second portions of the glass cover member.  Secondly, Claim 9 recites “. . . determining an estimated estimating a first localized stress level of the first portion based on a difference between the first intensity value and the second intensity value . . .”  This recitation is unclear and confusing and therefore indefinite because the word “localized” for the first portion is a relative term as to whether localized includes the curved boundary.   Thirdly Claim 9 recites “. . . the first portion at least partially defining a curved boundary of an opening in the chemically strengthened glass cover member . . . determining an estimated second localized stress level of the second portion of the chemically strengthened glass cover member based on the first localized stress value and a stress multiplier value estimated based on a curvature of the curved boundary. . . .”  This recitation is unclear and confusing and therefore indefinite whether the curvature is of a partially defined curved boundary or the curved boundary itself.  
Claim 11 recites “. . . comparing the first localized stress level to a first reference stress range; and determining whether the first localized stress level is within the first reference stress range.  The term “the first localized stress level” lacks antecedent basis because Claims 9 and 10 from which Claim 11 depends has from Claim 9 an estimated first localized stress level.  Also the recitation lacks clarity whether “an estimated first localized stress level” and “the first localized stress level” are the same or different.  
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s amendments and arguments filed 01/28/2022 have been fully considered and are persuasive in regards to the previous rejections under 35 U.S.C. 101, 112 and 103.  These have been withdrawn because the amendments to the claims include comparing the estimated level of chemical strengthening to a reference chemical strengthening range, and determining whether the estimated level of chemical strengthening falls within the reference chemical strengthening range in Claim 1 and comparing the second localized stress level to a reference stress range, and determining whether the second localized stress level is within the reference stress range which transform the methods of Claims 1 and 9 in a quality control perspective regarding 35 U.S.C. 101.  Also regarding the cited prior art there is no teaching or suggestion of differential intensity values between the first portion with at least partially defining a curved boundary of an opening in the glass cover member and the second portion located away from the opening nor an estimated level of chemical strengthening of the glass cover member based on the localized stress level and a stress multiplier value determined from an estimate of a curvature of the curved boundary.  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J STACHEL/Primary Examiner, Art Unit 1787